DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/29/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 9,188,793 B2).
Regarding to claim 1, Chin discloses an eyewear having angle adjustable nose pads, in figures 3 and 6, comprising of a pair of lenses (13)(fig. 3);  5a bridge (131)(fig. 3) that connects the pair of lenses (13); a pair of nose pads (2)(fig.6) that are located on a lower side of the bridge (131); and a pair of temples (14) that are pivotable relative to the pair of lenses (13), wherein a through hole (a through hole 122)(Fig.6) is provided in each nose pad (2), the through hole (122) containing nothing but air, and extending in a thickness direction of the nose pad 10(2)(Fig 6; col. 3, line 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 2-4 are rejected under 35 U.3S.C. 103 as being unpatentable over Chin (US 9,188,793 B2), as applied to claim 1 above.
Regarding to claims 2-4, Chin teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such when the nose pad is viewed from the front, the space occupied by the through hole is 30 to 50% of the nose pad.  It should be noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 105 USPQ 233 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify spacing of the through hole as a matter of design choice for deforming easily to improve the softness of the nose pad.

2.	Claim 5 is rejected under 35 U.3S.C. 103 as being unpatentable over Chin (US 9,188,793 B2), as applied to claim 1 above, in view of Negishi (US 6,056,398).
Chin disclose the eyeglass as described in claim 1 above.
However, Chin does not disclose the nose pads are made of a rubber-like synthetic resin.
Negishi is in same field of endeavor and teaches the nose pads (28L, 28R)(Fig.1) are conventionally made of a rubber-like synthetic resin (col.4, lines 5-7).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claim invention, to apply teachings of the synthetic resin nose pads of Negishi in device of Chin for purpose of increasing softness of the nose pads.

Claim 6 is rejected under 35 U.3S.C. 103 as being unpatentable over Chin (US 9,188,793 B2), as applied to claim 1 above, in view of Wang (US 20120236252).
Chin disclose the eyeglass as described in claim 1 above.
However, Chin does not disclose a groove provided extending in each nose pad, but not 30passing therethrough.
Wang is in same field of endeavor and teaches a groove (102)(fig. 2 and 6) is provided extending in each nose pad (112)(fig. 6), but not 30passing therethrough (par.[0017] or in Figure 2).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claim invention, to apply teachings of the groove of Wang in device of Chin for purpose of fitting the nose pad on the nose bridge of the wearer in such manner as to allow the wearer feeling comfortable.

Claim 7 is rejected under 35 U.3S.C. 103 as being unpatentable over Chin (US 9,188,793 B2), as applied to claim 1 above, in view of Cohen et al. (US 7,497,570 B2).
Chin disclose the eyeglass as described in claim 1 above.
However, Chin does not disclose wherein the bridge and the nose pads are integrally formed of a synthetic resin.
Cohen is in same field of endeavor and teaches the bridge (24) and the nose pads (34, 36)(Fig.2) are integrally formed of a synthetic resin (col.3, lines 37-40, 49-51).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claim invention, to apply teachings of Cohen to the device of Chin for purpose of fitting the nose pad on the nose bridge of the wearer in such manner as to allow the wearer feeling comfortable.
Regarding to integral form of the nose pads and bridge.  It would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to integrate the nose pads and bridge into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Crescenzi et al. (US D914,080 S) discloses nose pads having through hole in Figure 2.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TUYEN TRA/Primary Examiner, Art Unit 2872